[Cite as State v. Godfrey, 2019-Ohio-3426.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                ALLEN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 1-19-26

        v.

MASON R. GODFREY,                                         OPINION

        DEFENDANT-APPELLANT.




                           Appeal from Lima Municipal Court
                            Trial Court No. 18TRC1835-B4

                                      Judgment Affirmed

                            Date of Decision: Augusts 26, 2019




APPEARANCES:

        Kenneth J. Rexford for Appellant

        Lisa R. Bradley for Appellee
Case No. 1-19-26



SHAW, J.

       {¶1} Defendant-appellant, Mason Godfrey (“Godfrey”), brings this appeal

from the May 3, 2019, judgment of the Lima Municipal Court sentencing him to 60

days in jail, with 50 suspended on various conditions, after Godfrey pled no contest

to, and was convicted of, OVI in violation of R.C. 4511.19(A)(1)(h). On appeal,

Godfrey argues that the trial court erred by overruling his suppression motion.

                                   Background

       {¶2} On October 27, 2018, shortly after 2 a.m., multiple Lima Police Officers

were dispatched to a bar called Harry’s Hideaway on Cable Road in Lima for reports

of a fight. Officer Kaitlyn Weidman and Officer Ben Thompson went into the bar

where there were over 100 people and completed a walkthrough looking for the

problem. While in the bar, both officers observed Godfrey. Officer Thompson

indicated that Godfrey had slurred speech, that he was “falling all over the place,”

that he had bloodshot, glassy eyes, and that he was “arguing with a female over car

keys.” (Tr. at 7). Officer Weidman also observed Godfrey arguing with a female

over the keys to a vehicle. Officer Weidman described him as “highly intoxicated

at that time.” (Id. at 12). More specifically, Officer Weidman stated that Godfrey

smelled like alcohol and that his speech was very slurred.

       {¶3} Minutes later, Officer Thompson was outside speaking with the bar’s

bouncer when he observed Godfrey get into the driver’s side of a vehicle. Officer

                                        -2-
Case No. 1-19-26


Thompson radioed Officer Weidman and told her to pull Godfrey over if he failed

to stop at the “sidewalk.” Officer Weidman observed Godfrey leaving and pull onto

the road. She stated that she felt Godfrey failed to yield when he entered Cable

Road, then she pulled him over both for that failure to yield and for the observations

of his intoxication inside the bar.

       {¶4} As a result of the traffic stop, Godfrey’s BAC was taken by a breath test

and his BAC was .171. Subsequently Godfrey was charged with OVI in violation

of R.C. 4511.19(A)(1)(a), and alternatively OVI in violation of R.C.

4511.19(A)(1)(h). He was also charged with Driving Under Suspension in violation

of Lima City Ordinance 436.11(a), and Failure to Yield in violation of Lima City

Ordinance 432.22(a)(1). Godfrey initially pled not guilty to the charges.

       {¶5} On December 10, 2018, Godfrey filed a suppression motion. That

motion was supplemented on January 7, 2019, once Godfrey received dash camera

video from the incident. In his motion, Godfrey argued that there was no legal basis

to stop him for a “Failure to Yield” violation based on Lima City Ordinance

432.22(a)(1). More specifically, he argued,

       Mr. Godfrey is seen clearly pulling up to one of the exits between
       Bob Evans and Harry’s Hideaway on Cable Road just north of
       the intersection at that location. At the time, he turned right onto
       Cable. To his immediate left were several cruisers stopped to
       attend to another driver, with a red light for north-bound traffic.
       Therefore, not only was there no impacted traffic at all, no impact
       on traffic was even possible because all traffic northbound was
       blocked and stopped by both LPD cruisers and a red light.

                                         -3-
Case No. 1-19-26




             One of the officers can be heard on Kaitlyn Weidman’s radio
       telling her that she could stop Mr. Godfrey if he did not stop at
       the sidewalk. If there was a sidewalk, then a stop would be
       required. However, there clearly is no sidewalk at this location.

           Thus, the purported basis for the stop, namely a violation of
       L.C.O. 432.22(A)(1), was nonsensical.

(Doc. No. 10).

       {¶6} The matter proceeded to a suppression hearing on March 22, 2019. At

the hearing, the State presented the testimony of Officers Ben Thompson and

Kaitlyn Weidman of the Lima City Police Department. They testified to their

actions and observations that night. Officer Weidman testified that she ultimately

stopped Godfrey’s vehicle at approximately 2:14 a.m. When asked why she stopped

him, she testified, “The defendant entered the roadway quickly, failing to yield to

traffic. I also knew he was intoxicated from the observations I made in close range

at the bar.” (Tr. at 16).

       {¶7} On cross-examination, Officer Weidman admitted that there was no

sidewalk in the area, that there was no vehicle or pedestrian traffic, and that there

was a red light to Godfrey’s left when he was entering the street. Dash camera

footage was entered into evidence.




                                         -4-
Case No. 1-19-26


        {¶8} The trial court then asked Officer Weidman again why she stopped

Godfrey’s vehicle and she testified, “Because I observed him to be impaired, and he

failed to stop prior to entering the roadway.” (Tr. at 18).

        {¶9} Godfrey testified at the suppression hearing on his own behalf,

indicating that he did not see any fighting inside the bar, that the bar was crowded,

and that he was never that close to an officer for them to observe him.

        {¶10} At the conclusion of the hearing, the trial court overruled the

suppression motion, finding as follows.

        All right. I do find that there’s reasonable suspicion for the stop
        with the observation of Mr. Godfrey. It has been testified to that
        he was inebriated, an observation that he got in the car to operate
        it shortly thereafter, and so far, the Court deny [sic] the motion to
        suppress.

(Tr. at 21). A journal entry denying the suppression motion was filed March 27,

2019.

        {¶11} Subsequently, Godfrey entered into a plea agreement with the State

wherein he agreed to plead no contest to OVI in violation of R.C. 4511.19(A)(1)(h),

and in exchange the State would dismiss the remaining charges, and not oppose a

stay of the sentence pending appeal.

        {¶12} On May 3, 2019, Godfrey pled no contest pursuant to the plea

agreement and he was found guilty of OVI in violation of R.C. 4511.19(A)(1)(h).

He was sentenced to serve 60 days in jail, with 50 days suspended on various


                                          -5-
Case No. 1-19-26


conditions. A judgment entry memorializing Godfrey’s conviction and sentence

was filed that same day.1

           {¶13} It is from this judgment that Godfrey appeals, asserting the following

assignment of error for our review.

                                 Assignment of Error
           The trial court erred by denying Mr. Godfrey’s motion to
           suppress, in violation of his rights under the Ohio and United
           States Constitutions.

           {¶14} In his assignment of error, Godfrey argues that the trial court erred by

denying his suppression motion. Specifically, he argues that the State did not meet

its burden of proof, that the officer stopped Godfrey for a traffic violation that did

not occur, that the State should not prevail if the officers added observations of

intoxication at the motion hearing, and that the trial court did not make factual

findings that were supported by competent credible evidence.

                                           Standard of Review

           {¶15} “Appellate review of a decision on a motion to suppress presents a

mixed question of law and fact.” State v. Burnside, 100 Ohio St.3d 152, 2003–

Ohio–5372, ¶ 8. At a suppression hearing, the trial court assumes the role of trier

of fact and, as such, is in the best position to evaluate the evidence and the credibility

of witnesses. Id. citing State v. Mills, 62 Ohio St.3d 357, 366 (1992). When




1
    Godfrey did request that his sentence be stayed pending appeal, and that request was granted.

                                                      -6-
Case No. 1-19-26


reviewing a motion to suppress, “an appellate court must accept the trial court’s

findings of fact if they are supported by competent, credible evidence.” Burnside at

¶ 8 citing State v. Fanning, 1 Ohio St.3d 19, 437 N.E.2d 583 (1982). With respect

to the trial court’s conclusions of law, however, our standard of review is de novo,

and we must independently determine whether the facts satisfy the applicable legal

standard. Id. citing State v. McNamara, 124 Ohio App.3d 706, 707 N.E.2d 539 (4th

Dist.1997).

                                 Relevant Authority

       {¶16} The Fourth Amendment to the United States Constitution prohibits

unreasonable searches and seizures. Accord Ohio Constitution, Article I, Section

14. “Its protections extend to brief investigative stops that fall short of traditional

arrests.” State v. Hairston, 156 Oh St.3d 363, 2019-Ohio-1622, ¶ 9, citing United

States v. Arvizu, 534 U.S. 266, 273, 122 S.Ct. 744, 151 L.Ed.2d 740 (2002). An

officer may perform such a stop when the officer has a reasonable suspicion based

on specific and articulable facts that criminal behavior has occurred or is imminent.

Terry v. Ohio, 392 U.S. 1, 30, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968).

       {¶17} The reasonable-suspicion standard is less demanding than the

probable-cause standard used when analyzing an arrest. Hairston at ¶ 10 citing

United States v. Sokolow, 490 U.S. 1, 7, 109 S.Ct. 1581, 104 L.Ed.2d 1 (1989). “The

determination whether an officer had reasonable suspicion to conduct a Terry stop


                                         -7-
Case No. 1-19-26


must be based on the totality of circumstances ‘viewed through the eyes of the

reasonable and prudent police officer on the scene who must react to events as they

unfold.’ ” Id. quoting State v. Andrews, 57 Ohio St.3d 86, 87-88, 565 N.E.2d 1271

(1991).


                                                  Analysis

         {¶18} In his assignment of error, Godfrey argues that the trial court erred by

denying his suppression motion. He claims that Officer Weidman had no basis

under Lima City Ordinance 432.22(a)(1) to conduct a traffic stop of his vehicle.2

He contends that the video footage entered into evidence at the suppression hearing

established that there was no traffic that Godfrey “failed to yield” to because police

had the road blocked off and there was a red light to Godfrey’s left.3 Godfrey then

argues that because Officer Weidman was not credible in her assertion that there

was a reasonable suspicion to stop Godfrey’s vehicle for failure to yield to




2
  Failure to Yield in violation of Lima City Ordinance 432.22(a)(1) reads, “The operator of a vehicle about
to enter or cross a highway from any place other than another roadway shall yield the right-of-way to all
traffic approaching on the roadway to be entered or crossed.”
3
  In addition, Godfrey argues that the police actually charged Godfrey under the wrong Lima City Ordinance.
He claims that he was coming off of a private road or driveway and thus should have been charged under
Lima City Ordinance 432.22(b)(1) reads, “The driver of a vehicle emerging from an alley, building, private
road or driveway within a business or residence district shall stop the vehicle immediately prior to driving
onto a sidewalk or onto the sidewalk area extending across the alley, building entrance, road or driveway, or
in the event there is no sidewalk area, shall stop at the point nearest the street to be entered where the driver
has a view of approaching traffic thereon.” Regardless of which ordinance should have applied, Godfrey
argues that no violation of either ordinance occurred. As the appeal does not turn on this issue of the traffic
violation at all, we will not further address it.

                                                      -8-
Case No. 1-19-26


nonexistent traffic, she could not be found credible in her alternative reasoning for

stopping Godfrey based on his observed intoxication inside the bar.4

         {¶19} At the outset of our review, we emphasize that at the suppression

hearing, Officer Weidman testified that she had two separate and distinct reasons

for stopping Godfrey’s vehicle: 1) Godfrey’s intoxication inside the bar, and 2)

Godfrey’s failure to yield when entering the roadway. The trial court heard the

testimony at the suppression hearing, reviewed the video footage, and then

determined that, “I do find that there’s reasonable suspicion for the stop with the

observation of Mr. Godfrey. It has been testified to that he was inebriated, an

observation that he got in the car to operate it shortly thereafter[.]” (Tr. at 21).

         {¶20} The trial court’s verbal ruling at the hearing indicates that it based its

finding overruling the suppression motion on the officers’ observations of

Godfrey’s intoxication prior to getting into his car. It does not actually appear based

on the trial court’s stated finding that the trial court placed any emphasis or gave

any credence to the purported failure to yield. Thus while Godfrey focuses his

argument on appeal on his claim that there was no failure to yield, we must review




4
  Godfrey contends in his brief that the written discovery provided only “failure to yield” as the reasoning
for the stop. He indicates that the State shifted its reasoning at the suppression hearing to add the second
reason for stopping Godfrey’s vehicle, namely that he was observed by the officers to be intoxicated inside
the bar. He implies that this reason was not included in the written discovery. As the discovery was not filed
with this Court, we can say nothing on the matter. However, the trial court was in a better position to evaluate
the credibility of the witnesses, and found the officers’ testimony regarding their observations in the bar to
be credible.

                                                      -9-
Case No. 1-19-26


the trial court’s determination that the observation of Godfrey’s intoxication

supported the traffic stop.

       {¶21} In reviewing the trial court’s determination, both Lima Police Officers

testified that they observed Godfrey in an intoxicated state inside the bar, arguing

with a female over the keys to a vehicle. Godfrey himself admitted to being in the

bar, though he denied being close to the officers at any point. Godfrey was then

observed getting into a vehicle and driving it away from the bar.

       {¶22} Although Godfrey challenges the credibility of the officers’ testimony,

the trial court was in a better position to evaluate the credibility of the officers, and

to determine if any inconsistencies between the video of the purported failure to

yield with the testimony regarding the purported failure to yield should have had

any impact on the officers’ claims regarding Godfrey’s intoxication inside the bar.

In its capacity as trier-of-fact, the trial court found that the officers were credible

regarding Godfrey’s intoxication. The testimony supports the trial courts factual

findings.

       {¶23} Applying the facts to the law, the officers’ observations of Godfrey

intoxicated inside the bar only minutes before with slurred speech, “falling all over

the place,” would give an officer reasonable suspicion to stop Godfrey’s vehicle.

See State v. Robinson, 5th Dist. Stark No. 2003CA00235, 2004-Ohio-1571, ¶¶ 24-

25 (reasonable suspicion existed to stop defendant in parking lot where agent


                                          -10-
Case No. 1-19-26


observed defendant seated at bar with slurred speech, drinking beer, and when

defendant stood up, he swayed and stumbled while walking around the bar);

Westlake v. Jordan, 8th Dist. Cuyahoga No. 84289, 2004-Ohio-6022, ¶¶ 18-21

(officer justified in investigative stop when receiving a reliable tip that driver was

intoxicated); State v. Greene, 2d Dist. Montgomery No. 19163, 2002-Ohio-1886 (A

Terry stop may be made where an officer observed a defendant beginning 50 feet

from his car having trouble walking, staggering, and with balance problems, and the

officer saw the defendant heading towards the driver’s side of the car.); State v.

Campbell, 68 Ohio App.3d 688, 690-91, 589 N.E.2d 452, 454 (1st Dist.1990) (“Had

Officer McQuade personally observed the defendant consuming the wine, the

information,     when      communicated        to   Deputy      Nickoson,      would

carry sufficient indicia of reliability to justify an investigative stop by Deputy

Nickoson under the totality of the circumstances, as part of a common

investigation.”). Moreover, case authority establishes that officers can stop an

individual’s vehicle when they have a reliable tip that a defendant is intoxicated.

See Westlake, supra. If officers can stop based on a reliable tip, they certainly can

stop an individual based on their own observations of intoxication, particularly

where the signs of intoxication were as defined as they were in this case. See Id.




                                        -11-
Case No. 1-19-26


       {¶24} On the facts before us we cannot find that the trial court erred by

finding that there was reasonable suspicion to stop Godfrey’s vehicle based on his

observed intoxication. Therefore, his assignment of error is overruled.

                                   Conclusion

       {¶25} For the foregoing reasons, Godfrey’s assignment of error is overruled

and the judgment of the Lima Municipal Court is affirmed.

                                                               Judgment Affirmed

ZIMMERMAN, P.J. and PRESTON, J., concur.

/jlr




                                       -12-